PER CURIAM.
On 6 January 1987, this Court allowed the petition of the juvenile, William Vance Stallings, for the rehearing of this case. On 23 April 1987, the State filed a motion to dismiss on the ground that rehearing had been improvidently allowed. Having thoroughly reviewed the very helpful new briefs filed on behalf of the juvenile and the State, we conclude that we neither over*670looked nor misapprehended any material points of fact or law when we first considered this case. Therefore the State’s motion to dismiss the rehearing in this case as improvidently granted is well founded. See Montgomery v. Blades, 223 N.C. 331, 26 S.E. 2d 876 (1943); Weisel v. Cobb, 122 N.C. 68, 30 S.E. 312 (1898); Devereux v. Devereux, 81 N.C. 12 (1879).
Rehearing dismissed as improvidently allowed.